



INVESTMENT ADVISORY AGREEMENT (the “Agreement”), dated as of September 1, 2018,
between DME ADVISORS, LP, a Delaware limited partnership (the “Investment
Advisor”), and SOLASGLAS INVESTMENTS, LP, a Cayman Islands exempted limited
partnership (the “Partnership”).


RECITALS:


The parties hereto desire to enter into this Agreement, pursuant to which the
Partnership wishes to retain the Investment Advisor to provide certain
discretionary advisory services relating to the assets and liabilities of the
Partnership, and the Investment Advisor wishes to accept such appointment, all
subject to the terms and conditions hereinafter set forth.


AGREEMENT:


In consideration of the premises and the mutual covenants and the agreements
herein set forth, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:


1.    Investment Program; Authority and Duties of the Investment Advisor.


(a)
Investment Program. Subject to the provisions of clauses (e), (f) and (h) below
and in accordance with the investment objectives, policies, guidelines and
restrictions that from time to time are set forth in the Limited Partnership
Agreement of the Partnership, dated September 1, 2018 (the “Partnership
Agreement”, capitalized terms used but not otherwise defined herein have the
meanings given to them in the Partnership Agreement) or that are otherwise
communicated to the Investment Advisor by the General Partner (and subject, in
each case, to any limitations otherwise set forth in this Agreement), the
Investment Advisor shall be empowered, on a non-exclusive basis, to (i)
formulate the overall investment strategy to be carried out by the Partnership
(and the limited related borrowing activities of the Partnership in order to
implement such strategy) and (ii) exercise full discretion in the management of
the trading, investment transactions and related borrowing activities of the
Partnership in order to implement such strategy.



(b)
Authority of Investment Advisor. Subject to the limitations contained elsewhere
in this Agreement and in the Partnership Agreement, Investment Advisor may
execute, deliver and perform all contracts, agreements and other undertakings
and engage in all activities and transactions as may, in the reasonable
discretion of Investment Advisor, be necessary or advisable to carry out the
objectives of this Agreement and the Partnership Agreement (including without
limitation all federal securities filings relating to any of the investment
activities set forth in this Section 1). The Investment Advisor, shall notify
Greenlight Re or GRIL, as applicable, if it executes any contract, agreement or
undertaking on behalf of the Partnership that could reasonably be expected to
require disclosure by Greenlight Re or GRIL on a Form 8K pursuant to Section
13(d) or 15(d) of the Unites States



-1-



--------------------------------------------------------------------------------





Securities Exchange Act of 1934, as amended, or other applicable law, and shall
cooperate with Greenlight Re and/or GRIL to allow a timely and proper disclosure
to be made.


(c)
Power of Attorney. Subject to the provisions of clauses (d), (e), (f) and (h)
below, in furtherance of the foregoing, the Partnership hereby designates and
appoints Investment Advisor as agent and attorney-in-fact, with full power and
authority and without the need for further approval of the Partnership (except
as may be required by applicable law) to have the exclusive power on behalf of
the Partnership to:

(i) 
effect any and all transactions in Securities;

(ii) 
determine all matters relating to the manner, method and timing of investment
transactions and to engage consultants and analysts in connection therewith;

(iii) 
select brokers (including prime brokers), custodians, dealers, banks and other
intermediaries by or through whom such investment transactions will be executed
or carried out;

(iv) 
make short sales;

(v) 
purchase or write options (including uncovered options);

(vi) 
trade on margin;

(vii) 
draw funds and direct banks, brokers or other custodians to effect deliveries of
funds or assets, but only in the course of effecting investment transactions for
the account of the Partnership;

(viii) 
exercise all voting and other powers and privileges attributable to any
Securities or other property held for the account of the Partnership hereunder;
and

(ix) 
make and execute all such documents and to take all such other actions as
Investment Advisor considers necessary or appropriate to carry out its
investment advisory duties hereunder, including, without limitation, opening
brokerage (including prime brokerage) accounts, bank accounts, futures accounts,
custody accounts and other similar accounts, and any other required
documentation including, without limitation, swaps, securities, lending
arrangements and similar agreements on behalf of the Partnership.



(d)
Creation of Entities. Investment Advisor may, with the prior written consent
(which includes email) of Greenlight Re or GRIL, as applicable (which consent
may not be unreasonably withheld), effectuate the foregoing through one or more
corporations, partnerships, limited liability companies or other entities formed
on behalf of the Partnership (an "Entity").  For purposes of providing such
consent, Greenlight Re or GRIL, as applicable, shall designate an authorized
representative (and a substitute authorized representative in the event that the
first authorized representative is unavailable) each of whom have the authority
to provide such consent.  A failure of an authorized representative to consent
or reject the formation and use of an Entity in connection with a proposed
transaction within



-2-



--------------------------------------------------------------------------------





twenty-four hours of receipt of a written request (via electronic mail or
otherwise) for approval from Investment Advisor shall be deemed consent.


(e)
Exclusive Delegation of Certain Rights. Notwithstanding any provision of this
Agreement to the contrary, it is the express intention of the parties, and the
parties acknowledge and agree, that until the termination of this Agreement for
any reason as provided in Section 9 hereof:

(i)
Investment Advisor shall have, to the exclusion of the Partnership, sole voting
power with respect to the Securities;

(ii)
in no event shall the Partnership have any right, power, authority or ability,
whether direct or indirect, to vote or act by consent with respect to any
Security, or to direct or influence any such vote or action by consent;

(iii)
Investment Advisor shall have, to the exclusion of the Partnership, sole
investment and dispositive power with respect to the Securities; and

(iv)
in no event shall the Partnership have any right, power, authority or ability,
whether direct or indirect, to invest in or dispose of any Security, or to
direct or influence any such investment or disposition.



(f)
Certain Limitations. Notwithstanding anything to the contrary in this Agreement,
Investment Advisor shall use commercially reasonable efforts to avoid engaging
in any activity or taking any action that would cause any Limited Partner to be
treated as engaged in a U.S. trade or business for U.S. federal income tax
purposes, including investing in any asset that (i) does not qualify for the
trading safe harbor provided in Section 864(b)(2) of the Code and the Treasury
Regulations promulgated thereunder, or (ii) would be considered a United States
real property interest for purposes of Section 897 of the Code.



(g)
Certain Considerations in Selecting Brokers, Etc. In connection with the
transactions contemplated by this Agreement, the Partnership acknowledges and
agrees that in the course of selecting brokers, dealers, banks and financial
intermediaries to effect such transactions, Investment Advisor may agree to such
commissions, fees and other charges as it shall deem reasonable under the
circumstances, taking into consideration all such factors as Investment Advisor
deems relevant, including the following: the ability to effect prompt and
reliable executions at favorable prices; the operational efficiency with which
transactions are effected; the financial strength, integrity and stability of
the broker; the quality, comprehensiveness and frequency of available research
and other services considered to be of value (even if such research and other
services are not for the exclusive benefit of the accounts of the Partnership);
and the competitiveness of commission rates in comparison with other brokers
satisfying Investment Advisor’s other selection criteria. It is understood that
the costs of such services will not necessarily represent the lowest costs
available and that Investment Advisor is under no obligation to combine or
arrange orders so as to obtain reduced charges.





-3-



--------------------------------------------------------------------------------





(h)
Guidelines. Notwithstanding any provision of this Agreement to the contrary, the
Investment Advisor hereby agrees that:



(i)
the Assets included in Greenlight Re’s Investment Portfolio will satisfy the
Greenlight Re Guidelines; and



(ii)
the Assets included in GRIL’s Investment Portfolio will satisfy the GRIL
Guidelines.

  
For the avoidance of doubt, the Parties hereby acknowledge and agree that (x)
the Greenlight Re Guidelines do not apply to any Assets that are not included in
Greenlight Re’s Investment Portfolio, and (y) the GRIL Guidelines do not apply
to any Assets that are not included in GRIL’s Investment Portfolio.


The Investment Advisor shall not, except as otherwise approved in writing by
Greenlight Re or GRIL in writing, effect any investment transactions that would
cause the Assets included in a Limited Partner’s Investment Portfolio to violate
such Limited Partner’s Guidelines or other investment restrictions from time to
time imposed by applicable regulation (as determined in good faith by the
applicable Board) or adopted by the applicable Board; provided that such
Guidelines and investment restrictions are communicated in writing to the
General Partner or the Investment Advisor. The Investment Advisor may designate
certain investments as Designated Securities in order to comply with the
applicable Guidelines and investment restrictions.


2.    Fees and Expenses.


Investment Advisor shall be entitled to (a) the Management Fee as set forth in
the Partnership Agreement, and (b) reimbursement of expenses as provided in
Section 4.3 of the Partnership Agreement. The Partnership shall pay the
Management Fee to the order of Investment Advisor, via cash payment or wire
transfer of immediately available funds.


3.    Other Activities and Investments.


(a)
Investment Advisor is not required to devote its full time to its duties under
this Agreement, but must devote such of its time to such duties as it, in its
discretion exercised in good faith, determines to be necessary to conduct the
affairs contemplated by this Agreement.

 
(b)
This Agreement shall not restrict in any way the ability of Investment Advisor
or any of its Affiliates to engage in any other business or investment
activities. It is expressly understood that Investment Advisor and its
Affiliates may effect investment transactions for their own accounts and for
Managed Accounts which may or may not be affiliated with the Partnership or any
Partner, and nothing herein shall restrict the ability of Investment Advisor or
its Affiliates to engage in any such transactions notwithstanding the fact that
the Partnership may have, by



-4-



--------------------------------------------------------------------------------





virtue of this Agreement or otherwise, or may take a position of any kind;
provided, however, that Investment Advisor shall not, without the prior written
consent of the applicable Board cause the Partnership to, either (i) purchase
any Asset from, or sell any Asset to, the Investment Advisor or any Managed
Account which Investment Advisor or any of its Affiliates is the investment
advisor to or is otherwise a beneficial owner of, or (ii) enter into any
transaction that would constitute a “principal transaction” under the U.S.
Investment Advisers Act of 1940, as amended; provided further, however, that
failure to obtain such prior written consent shall not be deemed a breach of
this Agreement if the applicable Board ratifies such purchase or sale after the
fact. Notwithstanding the foregoing, Investment Advisor may cause the
Partnership and Managed Accounts that invest in parallel therewith to enter into
book account trades in the ordinary course of business transferring portions of
investments among the Partnership and all such Managed Accounts in order to
reflect changes in the size of the Partnership relative to the size of such
Managed Accounts without the need for consent or ratification by the Board of
any such trades.
 
(c)
It is understood that when Investment Advisor determines that it would be
appropriate for the Partnership and one or more of the Managed Accounts to
participate in an investment opportunity, Investment Advisor will seek to
execute orders for, or otherwise allocate such opportunities to, the Partnership
and such Managed Accounts on an equitable basis. In such situations, Investment
Advisor may place orders for the Partnership and each Managed Account
simultaneously and if all such orders are not filled at the same price,
Investment Advisor may cause the Partnership and each Managed Account to pay or
receive the average of the prices at which such orders were filled for the
Partnership and all other Managed Accounts. If all such orders cannot be fully
executed under prevailing market conditions, Investment Advisor may allocate
among the Partnership and the Managed Accounts the securities traded in a manner
which Investment Advisor considers in its reasonable discretion equitable,
taking into account the size of the order placed for the Partnership and each
such Managed Account as well as any other factors which Investment Advisor deems
relevant. However, Investment Advisor is not obligated to devote any specific
amount of time to its duties under this Agreement and is not required to accord
exclusivity or priority to the Partnership in the event of limited investment
opportunities arising from the application of speculative position limits or
other factors.



4.    Account and Other Information.


Investment Advisor shall furnish to General Partner such information concerning
activities undertaken for the Partnership’s account pursuant to this Agreement
as may reasonably be required in order for General Partner to comply with its
obligations under the Partnership Agreement.




-5-



--------------------------------------------------------------------------------





5.    Exculpation and Indemnification.


Each Covered Person shall be indemnified and exculpated as set forth in Section
4.6 of the Partnership Agreement.


6.     Fiduciary Duties; Discretion


(a)
To the extent that, at law or in equity, a Covered Person has duties (including
fiduciary duties) and liabilities relating thereto to the Partnership or to any
Partner, such Covered Person acting under this Agreement is not liable to the
Partnership or to any Partner for its good faith reliance on the provisions of
this Agreement. The provisions of this Agreement, to the extent that they
restrict the duties and liabilities of a Covered Person otherwise existing at
law or in equity, are agreed by the parties hereto to replace such other duties
and liabilities of such Covered Person.



(b)
To the fullest extent permitted by law, unless otherwise expressly provided for
herein, (i) whenever a conflict of interest exists or arises between Investment
Advisor or any of its Affiliates, on the one hand, and the Partnership or any of
the Partners on the other hand, or (ii) whenever this Agreement or any other
agreement contemplated herein or therein provides that Investment Advisor must
act in a manner which is, or provide terms which are, fair and reasonable,
Investment Advisor must resolve such conflict of interest, take such action or
provide such terms, considering in each case the relative interest of each
party, including its own interest, to such conflict, agreement, transaction or
situation and the benefits and burdens relating to such interests, any customary
or accepted industry practices, and any applicable generally accepted accounting
practices or principles. In the absence of bad faith by Investment Advisor, the
resolution, action or terms so made, taken or provided by Investment Advisor do
not constitute a breach of this Agreement or any other agreement contemplated
herein or of any duty or obligation of Investment Advisor at law or in equity or
otherwise.



(c)
To the fullest extent permitted by applicable law, except as provided elsewhere
in this Agreement, whenever in this Agreement a Person is permitted or required
to make a decision (i) in its “sole discretion” or under a grant of similar
authority or latitude, such Person is entitled to consider only such interests
and factors as it desires, including its own interests, and has no duty or
obligation to give any consideration to any interest of or factors affecting the
Partnership or the Partners, or (ii) in its “good faith” or under another
express standard, then such Person acts under such express standard and is not
subject to any other or different standards imposed by this Agreement or any
other agreement contemplated herein or by relevant provisions of law or in
equity or otherwise.





-6-



--------------------------------------------------------------------------------





7.    Board of Directors Meetings.


At the request of a Limited Partner and subject to reasonable prior notice,
Investment Advisor shall endeavor to make one of Investment Advisor’s
representatives available to attend the meetings of the Board of such Limited
Partner to report on Investment Advisor’s activities on behalf of the
Partnership and on other matters pertaining to Investment Advisor’s engagement
hereunder.


8.    Term; Termination; Renewal.


This Agreement has a term beginning on the date of this Agreement and shall
terminate as of August 31, 2023; provided, however, that this Agreement shall
automatically continue for additional successive three-year periods unless
either party notifies the other that it wishes to terminate this Agreement at
least 90 days prior to the end of the then current term. This Agreement shall
also terminate as of the date of the termination of the Partnership.


Upon any withdrawal by a Limited Partner pursuant to Section 5.2(g) or (h) of
the Partnership Agreement, the Investment Advisor will use all commercially
reasonable efforts to follow the direction of such Limited Partner’s Board with
respect to the disposition of the applicable Assets necessary to satisfy such
Limited Partner’s withdrawal; provided, however, that neither the Investment
Advisor or nor General Partner makes any guarantee that they can comply with
such directions.


9.    Amendment; Modification; Waiver.


This Agreement may be amended, in whole or in part, with the written consent of
the parties hereto and each of the Limited Partners.


10.    Binding Effect; Assignment.


This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors, but the rights and obligations hereunder
shall not, except as otherwise expressly provided herein, be assignable,
transferable or delegable without the written consent of the other party hereto
and any attempted assignment, transfer or delegation thereof without such
consent shall be void. The foregoing shall not prevent an assignment by
Investment Advisor in connection with any transaction that does not result in a
change of its actual control or management.


11.    Notices.


Unless otherwise provided, all notices and other communications required or
permitted under this Agreement shall be in writing and shall be sent by
facsimile, sent by electronic mail, or delivered personally by hand or by an
internationally recognized overnight courier addressed to the party to be
notified at the address, facsimile number or e-mail address indicated for such
party set forth below, or at such other address, facsimile


-7-



--------------------------------------------------------------------------------





number or e‑mail address as such party may designate by ten days advance written
notice to the other parties hereto. All such notices shall be effective upon
receipt. Unless otherwise provided in writing to the other parties, all notices
shall be sent to the following addresses, facsimile numbers or e-mail addresses:
If to the Partnership:
Solasglas Investments, LP
c/o DME Advisors II, LLC
140 East 45th Street, 24th Floor
New York, NY 10017
Attention: Daniel Roitman
Facsimile No.: 212-973-9219
E-Mail: droitman@greenlightcapital.com
With a copy to (which shall not constitute notice):
DME Advisors II, LLC
140 East 45th Street, 24th Floor
New York, NY 10017
Attention: Harry Brandler
Facsimile No.: 212-973-9219
E-Mail: HBrandler@greenlightcapital.com
If to the Investment Advisor:
DME Advisors LP
140 East 45th Street, 24th Floor
New York, NY 10017
Attention: Daniel Roitman
Facsimile No.: 212-973-9219
E-Mail: droitman@greenlightcapital.com
With a copy to (which shall not constitute notice):
DME Advisors LP
140 East 45th Street, 24th Floor
New York, NY 10017
Attention: Harry Brandler
Facsimile No.: 212-973-9219
E-Mail: HBrandler@greenlightcapital.com
Any notices to Greenlight Re, GRIL or the General Partner shall be made pursuant
to Section 8.3 of the Partnership Agreement.


12.    Governing Law; Submission to Jurisdiction.




-8-



--------------------------------------------------------------------------------





(a)
This Agreement shall be governed by and construed in accordance with the
substantive laws of the State of New York which are applicable to contracts made
and entirely to be performed therein, without regard to the place of performance
hereunder.



(b)
Each party hereto submits to the jurisdiction of any state or federal court
sitting in New York, New York in any action arising out of or relating to this
Agreement and agrees that all claims in respect of any such action may be heard
and determined in any such court. Each party hereto agrees that a final judgment
in any action so brought will be conclusive and may be enforced by action on the
judgment or in any other manner provided at law or in equity. Each party hereto
waives any defense of inconvenient forum to the maintenance of any action so
brought and waives any bond, surety, or other security that might be required of
any other party with respect thereto.



[remainder of page intentionally left blank]


-9-



--------------------------------------------------------------------------------





In witness whereof, the parties have executed this Agreement as of the day and
year first above written.


SOLASGLAS INVESTMENTS, LP


By: DME Advisors II, LLC, its general partner




By: /s/ David Einhorn
Name: David Einhorn
Title: Senior Manager




    
DME ADVISORS, LP
    
By: /s/ David Einhorn
Name: David Einhorn
Title: President




    




































-10-

